Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on February 15, 2022 is acknowledged.  Claim 1 was amended, claims 9-10 were canceled and claims 16-20 were newly added.  Claims 1-8 and 11-20 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action. Claim 8 remains withdrawn as being drawn to a non-elected species.  Claims 1-7, 11-20 are examined on the merits of this office action. 

Withdrawn Rejections
The rejection of claims 1-3 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-73 of copending Application No. 17/320386 (reference application) is withdrawn in view of amendment of the claims filed February 15, 2022.


Maintained Objection

Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 132.  Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include sequence identifiers in either Figure 7A or in the description of Figure 7A.

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figure 7A comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figure 7A or the description of Figure 7A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Applicant’s Arguments
Applicants amended the specification at paragraph 0375 to include a further description of Figure 7A.  However, this is not sufficient given that this does not meet the requirements of 37 C.F.R 1.821-1.825.   In particular, every sequence with 4 or more defined amino acids must have its own sequence listing and respective sequence identifier.  Correction is required.



Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vitalis (US20160324937 A1, cited in Applicant’s IDS).
Regarding claim 1, Vitalis discloses a method of treating a first disease in the brain of a subject by delivering a therapeutic payload across the blood-brain barrier of the subject, comprising administering to the subject said therapeutic payload, wherein said therapeutic payload; (i) comprises an active agent coupled with a p97 fragment comprising an amino acid sequence at least 80% identical to DSSHAFTLDELR (SEQ ID NO: 2) (claims 60; “A conjugate, comprising a p97 fragment that is conjugated to an antibody or antigen-binding fragment thereof optionally via a peptide linker, to form a p97-antibody conjugate, wherein the p97 fragment consists essentially of DSSHAFTLDELR (SEQ ID NO:14), and wherein the antibody or antigen-binding fragment thereof specifically binds to human Her2/neu"; claim 62; "The conjugate of claim 60, wherein the antibody or antigen-binding fragment thereof is trastuzumab, or a fragment or variant thereof that specifically binds to human Her2/neu"; claim 66; "A method of treating a subject in need thereof, wherein the subject has a Her2/neu-expressing cancer which is metastatic to the CNS, comprising administering to the subject a conjugate of claim 60"; claim 67; "The method of claim
66, wherein the Her2/neu-expressing cancer is a breast cancer". abstract-"Provided are fragments of human p97 (melanotransferrin) polypeptides having blood-brain barrier (BBB) transport activity, including variants and combinations thereof, conjugates comprising said p97 fragments, and related methods of use thereof, for instance, to facilitate delivery of therapeutic or diagnostic agents across the BBB.").
Regarding the functional limitations of “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 77% to 150% of the AUClast of the active agent in an uncoupled form” and “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 80% to 125% of the AUClast of the active agent in an uncoupled form” found in instant claims 2-3, Vitalis teaches the same method of the instant claims including administering the same therapeutic to the same patient population and thus, the aforementioned result oriented effects will inherently occur as a result of practicing the method of Vitalis.
Regarding claim 4, Vitalis further discloses treating a second disease other than in the brain of the subject (para [0118]; "In some embodiments, the cancer that associates with the cancer antigen is one or more of breast cancer, metastatic brain cancer", claims 69-70 ).  A patient having metastatic breast cancer that metastasized to the brain meets the limitations of a second disease (even though the disease is the same but in multiple locations).
Regarding claims 5-6, Vitalis further discloses that the therapeutic payload is administered to the subject other than intracranially (para [0319];“To prepare a pharmaceutical composition, an effective or desired amount of one or more of the p97 polypeptides or conjugates is mixed with any pharmaceutical carrier(s) or excipient known to those skilled in the art to be suitable for the particular mode of administration ... If administered intravenously, suitable carriers include physiological saline or phosphate buffered saline (PBS)").  Vitalis further discloses that the therapeutic payload is administered by oral, intravenous, intramuscular, subcutaneous, Injection or infusion (see paragraph 0321).
Regarding claim 7, Vitalis further discloses that the first disease and the second disease are the same (para [0118]; breast cancer and metastatic breast cancer in brain, claims 69-70).
Regarding claims 11-13, Vitalis teaches wherein the first disease is cancer (breast cancer), the second disease is cancer (metastatic breast cancer to the brain).
Regarding claim 14, Vitalis further discloses that the first disease presents in the form of a tumor or abnormality in the brain of the subject (para [0118); metastatic brain cancer, claims 69-70).
Regarding claim 15, Vitalis further discloses that the second disease presents in the form of a tumor or abnormality in the body or blood of the subject other than in the brain (para [0118]; breast cancer, lung cancer, claims 69-70).

Response to Applicant’s Arguments
Applicant argues “Applicant respectfully traverses the rejection and submits that Vitalis failed to discloses each and every elements currently recited in claim 1. The newly amended claim recites, inter alia, "...A method of treating a first disease and a second disease in a subject by delivering a therapeutic payload across the blood-brain barrier of the subject, comprising administering to the subject said therapeutic payload, ...wherein the first disease locates in the brain of the subject and the second disease locates other than the brain of the subject. "(Emphasis Added) In particular, the current claimed invention is directed to a method of delivering therapeutic agents that may be effective in treating both diseases in the brain and diseases other than in the brain, such as for example, Niemann Pick disease. In order to achieve this claimed invention, experiments in Fig. 4-6 were conducted, the concentration of the therapeutic agents in plasma and brain over 300 hours were examined and compared. It is shown that the concentration in both plasma and brain have reached to a level appropriate for treatment of relevant first and second diseases. Before the disclosure made in the current application, none of the cited reference ever discovered that the therapeutic agents would reach to a level effective in the brain for treating the first diseases and in the plasma for treating a second disease. 
Applicant’s arguments have been fully considered but not found persuasive. Vitalis specifically discloses a method of treating a first disease in the brain of a subject by delivering a therapeutic payload across the blood-brain barrier of the subject, comprising administering to the subject said therapeutic payload, wherein said therapeutic payload; (i) comprises an active agent coupled with a p97 fragment comprising an amino acid sequence at least 80% identical to DSSHAFTLDELR (SEQ ID NO: 2) (claims 60; “A conjugate, comprising a p97 fragment that is conjugated to an antibody or antigen-binding fragment thereof optionally via a peptide linker, to form a p97-antibody conjugate, wherein the p97 fragment consists essentially of DSSHAFTLDELR (SEQ ID NO:14), and wherein the antibody or antigen-binding fragment thereof specifically binds to human Her2/neu"; claim 62; "The conjugate of claim 60, wherein the antibody or antigen-binding fragment thereof is trastuzumab, or a fragment or variant thereof that specifically binds to human Her2/neu"; claim 66; "A method of treating a subject in need thereof, wherein the subject has a Her2/neu-expressing cancer which is metastatic to the CNS, comprising administering to the subject a conjugate of claim 60"; claim 67; "The method of claim
66, wherein the Her2/neu-expressing cancer is a breast cancer". abstract-"Provided are fragments of human p97 (melanotransferrin) polypeptides having blood-brain barrier (BBB) transport activity, including variants and combinations thereof, conjugates comprising said p97 fragments, and related methods of use thereof, for instance, to facilitate delivery of therapeutic or diagnostic agents across the BBB.").  The goal of Vitalis was to treat breast cancer that has metastasized to the CNS via using the same peptides of the instant claims with a therapeutic payload to cross the blood brain barrier.  This in itself teaches treatment of a disease (breast cancer) in combination with treating cancer that has metastasized to the CNS via targeting and crossing the blood brain barrier.  Treating cancer in the brain and the breast meets the limitations of treating a first disease and second disease in different locations (based on Applicants definition which does not require they be different diseases per se), of which one is in the brain.  
In response to Applicant’s arguments that “Before the disclosure made in the current application, none of the cited reference ever discovered that the therapeutic agents would reach to a level effective in the brain for treating the first diseases and in the plasma for treating a second disease, the Examiner would like to point out that “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)”.
Nevertheless, Vitalis teaches administering the same fragment conjugated to a therapeutic payload encompassed by the instant claims to a patient with a first and second disease, one of which is in a secondary location (not in the brain) at a therapeutically effective amount of 1-25 mg/kg, with examples at 2 mg/kg and 10 mg/kg (in mice) which is identical to the therapeutic dose of the instant application and thus, would inherently treat both diseases.
Applicant argues that “The outstanding Office Action, on page 5, states that Vitalis [0118] discloses a list of cancers that Vatalis' method could treat, including one or more of breast cancer, metastatic brain cancer, and etc. It is alleged that a patient having metastatic breast cancer that metastasized to the brain meets the limitation of a second disease.  Application respectfully disagree with this interpretation of Vitalis. As set forth in MPEP 2121.01, "..."In determining that quantum of prior art disclosure which is necessary to declare an applicant's invention 'not novel' or 'anticipated' within section 102, the stated test is whether a reference contains an 'enabling disclosure'... ." In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968). The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 
2003) "(Emphasis Added).  Vitalis, when presenting the list of antigens of different cancer, does not provide data that is disclosed in the Fig. 4-6 of the present invention, which enable one having ordinary skills to use the current method to treat the first disease in the brain and the second disease in the blood/body. In contrast, [Vitalis only provide a list of cancers that its method may be used for treating. By using "including one or more of breast cancer, metastatic brain cancer...", it means its method could be used to treat breast cancer, or metastatic brain cancer, individually. One having ordinary skill in the art, when reviewing the list in [0118], would not interpret it means the method in Vitalis is used for treating the breast cancer in body/blood and the metastatic brain cancer in brain which is caused by the breast cancer. That is, Vitalis does not provide enough enablement to a skilled artisan to use the same agent to treat two diseases, one in brain and one in blood/body, simultaneously. 
Application No. 16/981,6279 Applicant’s arguments have been fully considered but not found persuasive.  First the Examiner would like to point out that MPEP 2121 states that “the prior art is presumed to be operable/enabling”.  Furthermore, A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”  In the instant case, Vitalis discloses a method of treating a first disease in the brain of a subject by delivering a therapeutic payload across the blood-brain barrier of the subject, comprising administering to the subject said therapeutic payload, wherein said therapeutic payload; (i) comprises an active agent coupled with a p97 fragment comprising an amino acid sequence at least 80% identical to DSSHAFTLDELR (SEQ ID NO: 2) (claims 60; “A conjugate, comprising a p97 fragment that is conjugated to an antibody or antigen-binding fragment thereof optionally via a peptide linker, to form a p97-antibody conjugate, wherein the p97 fragment consists essentially of DSSHAFTLDELR (SEQ ID NO:14), and wherein the antibody or antigen-binding fragment thereof specifically binds to human Her2/neu"; claim 62; "The conjugate of claim 60, wherein the antibody or antigen-binding fragment thereof is trastuzumab, or a fragment or variant thereof that specifically binds to human Her2/neu"; claim 66; "A method of treating a subject in need thereof, wherein the subject has a Her2/neu-expressing cancer which is metastatic to the CNS, comprising administering to the subject a conjugate of claim 60"; claim 67; "The method of claim 66, wherein the Her2/neu-expressing cancer is a breast cancer". abstract-"Provided are fragments of human p97 (melanotransferrin) polypeptides having blood-brain barrier (BBB) transport activity, including variants and combinations thereof, conjugates comprising said p97 fragments, and related methods of use thereof, for instance, to facilitate delivery of therapeutic or diagnostic agents across the BBB.").  Docket No.: 1569553.114US9Furthermore, Vitalis teaches administering the same fragment conjugated to a therapeutic payload encompassed by the instant claims to a patient with a first and second disease, one of which is in a secondary location (not in the brain) at a therapeutically effective amount of 1-25 mg/kg, with examples at 2 mg/kg and 10 mg/kg (in mice) which is identical to the therapeutic dose of the instant application and thus, would inherently treat both diseases.Amendment dated February 15, 2022Reply to Office Action of November 16, 2021
Application No. 16/981,62710
Docket No.: 1569553.114US9
Amendment dated February 15, 2022Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vitalis (US20160324937 A1, cited in Applicant’s IDS) in view of Starr (WO2003057179, cited in Applicant’s IDS) and Dodge (Experimental Neurology 215 (2009) 349–35, cited previously).
Regarding claim 1, Vitalis teaches a method of treating a first disease in the brain of a subject by delivering a therapeutic payload across the blood-brain barrier of the subject, comprising administering to the subject said therapeutic payload, wherein said therapeutic payload; (i) comprises an active agent coupled with a p97 fragment comprising an amino acid sequence at least 80% identical to DSSHAFTLDELR (SEQ ID NO: 2) (claims 60; “A conjugate, comprising a p97 fragment that is conjugated to an antibody or antigen-binding fragment thereof optionally via a peptide linker, to form a p97-antibody conjugate, wherein the p97 fragment consists essentially of DSSHAFTLDELR (SEQ ID NO:14), and wherein the antibody or antigen-binding fragment thereof specifically binds to human Her2/neu"; claim 62; "The conjugate of claim 60, wherein the antibody or antigen-binding fragment thereof is trastuzumab, or a fragment or variant thereof that specifically binds to human Her2/neu"; claim 66; "A method of treating a subject in need thereof, wherein the subject has a Her2/neu-expressing cancer which is metastatic to the CNS, comprising administering to the subject a conjugate of claim 60"; claim 67; "The method of claim
66, wherein the Her2/neu-expressing cancer is a breast cancer". abstract-"Provided are fragments of human p97 (melanotransferrin) polypeptides having blood-brain barrier (BBB) transport activity, including variants and combinations thereof, conjugates comprising said p97 fragments, and related methods of use thereof, for instance, to facilitate delivery of therapeutic or diagnostic agents across the BBB.").
Regarding the functional limitations of “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 77% to 150% of the AUClast of the active agent in an uncoupled form” and “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 80% to 125% of the AUClast of the active agent in an uncoupled form” found in instant claims 2-3 and 17-18, Vitalis teaches the same method of the instant claims including administering the same therapeutic to the same patient population and thus, the aforementioned result oriented effects will inherently occur as a result of practicing the method of Vitalis.
Regarding claim 4, Vitalis further teaches treating a second disease other than in the brain of the subject (para [0118]; "In some embodiments, the cancer that associates with the cancer antigen is one or more of breast cancer, metastatic brain cancer", claims 69-70 ).  A patient having metastatic breast cancer that metastasized to the brain meets the limitations of a second disease (even though the disease is the same but in multiple locations).
Regarding claims 5-6 and 20, Vitalis further teaches that the therapeutic payload is administered to the subject other than intracranially (para [0319];“To prepare a pharmaceutical composition, an effective or desired amount of one or more of the p97 polypeptides or conjugates is mixed with any pharmaceutical carrier(s) or excipient known to those skilled in the art to be suitable for the particular mode of administration ... If administered intravenously, suitable carriers include physiological saline or phosphate buffered saline (PBS)").  Vitalis further discloses that the therapeutic payload is administered by oral, intravenous, intramuscular, subcutaneous, Injection or infusion (see paragraph 0321).
Regarding claim 7, Vitalis further teaches that the first disease and the second disease are the same (para [0118]; breast cancer and metastatic breast cancer in brain, claims 69-70).
Regarding claims 11-13, Vitalis teaches wherein the first disease is cancer (breast cancer), the second disease is cancer (metastatic breast cancer to the brain).
Regarding claim 14, Vitalis further teaches that the first disease presents in the form of a tumor or abnormality in the brain of the subject (para [0118); metastatic brain cancer, claims 69-70).
Regarding claim 15, Vitalis further teaches that the second disease presents in the form of a tumor or abnormality in the body or blood of the subject other than in the brain (para [0118]; breast cancer, lung cancer, claims 69-70).
Vitalis is silent to wherein the disease (first and second) are Niemann-Pick A/B (the elected species) the therapeutic payload is acid sphingomyelinase. 
However, Vitalis does teach treat of lysosomal storage diseases (see paragraphs 0282, 0289) including Niemann-Pick (see paragraph 0289, 0028).  Vitalis further teaches wherein the therapeutic payload is acid sphingomyelinase (see paragraphs 0107 and 0022).  Vitalis teaches that conjugation of the therapeutic to p97 fragments including instant SEQ ID NO:2 is capable of crossing the blood brain barrier (see abstract, Table 6, Examples 3-4)
Starr teaches “A method for treating a subject having a lysosomal storage disease, said method comprising administering a pharmaceutical composition to the subject wherein the composition comprises a p97 molecule covalently linked to a protein whose deficiency causes the disease” (See claim 1) and wherein the p97 molecule is human p97 (see claim 4).  Starr teaches that the “method treats lysosomal storage diseases wherein the tissues to be treated are isolated from the circulatory system by the blood brain barrier (e.g., the brain). In one embodiment, the present invention provides a method for delivering a compound of interest through the blood-brain barrier of a subject” (See paragraph 0018), a peripheral cell lysosome (See paragraph 0019, which would be other than in the brain) and wherein the lysosomal disease is Niemann-Pick A/B (see paragraph 0050).  Starr teaches wherein the therapeutic for treatment of Niemann Pick A/B is acid sphingomyelinase (See paragraph 0050, claim 13).
Starr teaches “For methods involving Niemann-Pick A and B the preferred compound or enzyme is Acid Spingomyelinase” (see paragraph 0091). 
Dodge teaches that intracerebroventricular infusion of acid sphingomyelinase corrects CNS manifestations in a model of Niemann Pick A disease (see abstract).  Dodge teaches that “Niemann–Pick A (NPA) disease is a rare lysosomal storage disease (LSD) caused by a deficiency in acid sphingomyelinase (ASM) activity. Loss of ASM activity results in progressive accumulation of sphingomyelin (SPM) and secondary metabolites such as cholesterol in the lysosomes. These aberrations lead to cellular dysfunction in various organ systems including the central nervous system (CNS) which in turn lead to death by early childhood. Enzyme replacement therapy (ERT) by intravenous infusion of the normal, active enzyme has been successfully implemented to treat the visceral disease of a number of different LSDs.  However, LSDs that exhibit storage accumulation within the CNS such as NPA are generally unresponsive to this mode of therapy due to the inability of the enzyme to traverse the blood brain barrier (see introduction, first paragraph).  As NPA is a global neurometabolic disease, the development of treatment strategies that result in widespread correction of the disease pathology in the CNS are likely optimal to address this disease (see introduction).
It would have been obvious before the effective filing date of the claimed invention to use acid sphingomyelinase as the therapeutic agent of Vitalis conjugated to the p97 peptide of Vitalis for treatment of the lysosomal diseases Niemann-Pick A and or B.  One of ordinary skill in the art would have been motivated to do so given that (i) both Vitalis and Starr teach treatment of Niemann Pick A and or B via conjugation of acid sphingomyelinase to instant SEQ ID NO:2; (ii) acid sphingomyelinase is used to treat Niemann Pick disease and (iii) targeting specifically through the blood brain barrier would be beneficial in correcting CNS and brain abnormalities/deficiencies seen in patients with Niemann Pick A/B disease.  There is a reasonable expectation of success given that both Vitalis and Starr teach treatment of Niemann Pick A and or B via conjugation of acid sphingomyelinase to instant SEQ ID NO:2 and crossing the blood brain barrier will be effective for improving the disease phenotype in the brain and overall therapeutic outcome. 
Regarding treatment of a first and second disease and instant claims 16 and 19, per applicant’s definition, the disease does not need to be a different disease but rather located in various regions.  Thus, a patient with Niemann pick disease would have evidence of the disease in the brain as well as many other organ systems.  Thus, Vitalis in view of Starr and Dodge teach administering the same fragment conjugated to a therapeutic payload encompassed by the instant claims to a patient with a first and second disease (Niemann pick in the brain and in other organ systems), at a therapeutically effective amount of 1-25 mg/kg (taught by Vitalis) which is identical to the therapeutic dose of the instant application and thus, would inherently treat both diseases.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-7 and 11-15 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/056449 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of treating a first disease in the brain of a subject by delivering a therapeutic payload across the blood-brain barrier of the subject, comprising administering to the subject said therapeutic payload, wherein said therapeutic payload: (i) comprises an active agent coupled with a p97 fragment comprising an amino acid sequence at least 80% identical to DSSHAFTLDELR (SEQ ID NO: 2); and (ii) provides an AUClast (day.pg/mL) of greater than about 76% of the AUClast of the active agent in an uncoupled form, wherein the first disease is located in the brain of the subject and the second disease is located other than the brain of the subject” (see claim 1).  The instant application further claims treating a second disease that is the same as the first but other than in the brain (see claims 4 and 7); administered other than intracranially administration (claim 5); oral administration (see claim 6); wherein the disease is cancer, lysosomal storage, auto-immune, neurodegenerative, pain, inflammation or inflammatory condition (see claims 11-13); wherein the first disease is a tumor or abnormality of the brain (see claim 14) and wherein the second disease is a tumor or abnormality in the body or blood of the subject (see claim 15).  
Copending Application No. 17/056449 claims “A method of treating Gaucher disease (a lysosomal disease) comprising administering to a subject a therapeutic payload comprising an active agent suitable for treating Gaucher disease coupled with a p97 fragment consisting essentially of DSSHAFTLDELR (SEQ ID NO: 2), wherein said administration promotes the transport of the therapeutic payload across the blood brain barrier of the subject” (see claim 1) thus meeting the limitations of instant claim 1.  Co-pending AN claims “A conjugate, comprising a p97 fragment that is conjugated to an active agent suitable for treating Gaucher disease to form a p97-antibody conjugate, wherein the p97 fragment consists essentially of DSSHAFTLDELR (SEQ ID NO: 2)” (see claim 8).
Regarding the functional limitations of “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 77% to 150% of the AUClast of the active agent in an uncoupled form” and “wherein said therapeutic payload provides an AUClast (day.ug/mL) of from about 80% to 125% of the AUClast of the active agent in an uncoupled form” found in instant claims 2-3, Co-pending AN 17/056449 claims the same method of the instant claims including administering the same therapeutic to the same patient population and thus, the aforementioned result oriented effects will inherently occur as a result of practicing the method of Co-pending AN 17/056449.  Regarding claims 4-7 and 14-15, Co-pending AN 17/056449 discloses that administering refers to any form of administration including buccal, oral etc…(see paragraph 0033).  Gaucher disease is a genetic disease that affects the liver, spleen, lungs, brains and bones.  SEQ ID NO:2 is the targeting peptide that crosses the blood brain barrier.  It would have been obvious to administer the therapeutic systemically (i.e. oral, parenteral etc..) and target multiple areas of the body affected by the disease.  On of ordinary skill in the art would have been motivated to do so given that Gaucher is a genetic disease that affects many organs/tissues/bones in the body and systemic administration of the enzyme beneficial therapeutically.  Regarding claims 11-12, Gaucher is a lysosomal storage disease (see specification, “background of the invention”, paragraph 3).
Claims 1-20 of copending Application No. 17/056449 are anticipatory over instant claims 1-4, 7 and 11-13 and obvious over instant claims 5-6 and 14-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Objection
Claim 4 is objected to for the following informality:  the limitation “a second disease locates in the blood or body…” should be replaced with -a second disease is located in the blood or body…”

Claim 16 is objected to for the following informality:  the limitation “a first diseases…” should be replaced with -a first disease…”


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 claims “A method of treating a first disease of a subject…wherein the first disease and the second disease is…”.  There is lack of antecedent basis or the limitation of “the second disease” as there is no earlier recitation of this limitation.
Claims 17-20 are also rejected due to their dependence on claim 16 and not further clarifying this point of confusion.
Claim 19 is dependent on claim 16 and claim 16 claims “…wherein the first disease and second disease is Niemann-Pick disease”.  Claim 19 claims “the method of claim 16 which further comprises treating a second disease other than in the brain of the subject”.  There is some confusion given that claim 16 already claims a second disease.  Thus, it is unclear how there can be two “second diseases”.  It is unclear what Applicants are trying to claim.  Applicants should clarify this point of confusion. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        /JULIE HA/Primary Examiner, Art Unit 1654